Case 0:19-cv-61580-WPD Document 9 Entered on FLSD Docket 09/19/2019 Page 1 of 1

                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA



 MICHAEL JOSEPH                                                CASE NUMBER
                                                                  0:19−cv−61580−WPD
                        PLAINTIFF(S)

                              v.

 M.C.M. CORP.,

                                                                      DEFAULT BY CLERK F.R.Civ.P.55(a)

                      DEFENDANT(S).




                                                 Clerk's Default
       It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

 to the complaint filed herein within the time required by law.

 Default is hereby entered against defendant(s)

 M.C.M. Corp.




 as of course, on the date September 19, 2019.
                                                             Angela E. Noble
                                                             CLERK OF COURT

                                                             By /s/ Lorraine Sandelin
                                                             Deputy Clerk

 cc: Judge William P. Dimitrouleas
     Michael Joseph

                                              DEFAULT BY CLERK F.R.Civ.P.55(a)

 CV−37 (10/01)
